PER CURIAM.
“The question here amounts to this:_ Can Council, without any resolution of necessity for an improvement, as the initial procedure, submit to the people the question of issuing bonds for a specific purpose, the method of the improvement to be provided by future legislation? The case of Heffner v. City of Toledo, 75 OS. 413, is decisive of this question.
There is no binding provision, in the legislation or the submission, to any plan for the improvement. After the money was realized from the sale of the bonds, council did provide legislation to make the improvement, the City paying the whole cost. That proceeding was rescinded and the legislation repealed. The situation was then — the money from the sale of the bonds was in the treasury, for the purpose of improving Kellogg Avenue. Council thereupon did provide legislation for making the improvement on the assessment plan, part of the cost to be assessed against the abutting property, and the City’s ’ part to be paid by the City out of said bonds, issued and sold.
Under the facts and the decision in the case of Heffner v. City of Toledo, supra, the injunction will be denied.”
(Hamilton, PJ., Cushing and Middleton, JJ., concur.)